LaSAüvé, J.
This cáse présente the same pleadings, defects, omissions " and irregularities'as in the case of the same plaintiff v. Frangois Lacroix, ''just decided; nó diminution of 'the record was suggested, and no motion - filed to dismiss the appeal. We are, therefore, precluded from examin- ’ ing the ease on the merits, and, for the same reasons given in the said ■ case above referred to, we snust remand it. 9 L. 119.
It is therefore ordered and|decreed, that the judgment rendered below be annulled and reversed, and the case remanded to be proceeded in “■According to'law; aiid that the defendant and appellant pay the costs of 'this appeal;'''